Citation Nr: 0929057	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  02-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ulcerative colitis, 
including as secondary to posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas denied service connection for PTSD and 
ulcerative colitis as secondary to PTSD. 

The Veteran testified in support of these claims at a hearing 
held in October 2003, in Washington, D.C., before the 
undersigned Veterans Law Judge. 

In March 2004, the Board affirmed the RO's rating decision.  
The Veteran then appealed the Board's March 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, based on a Joint Motion for Remand 
(joint motion), the Court issued an Order setting aside the 
Board's decision and remanding the matter to the Board for 
readjudication consistent with the joint motion and 
applicable law.  

In July 2006 and May 2008, the Board remanded these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  While the case was in remand status, in a rating 
decision dated February 2009, the RO granted the Veteran 
service connection for PTSD.  That claim is thus no longer 
before the Board for appellate review. 

For the reason that follows, the Board again REMANDS the 
remaining claim to the RO.  



REMAND

The Veteran claims entitlement to service connection for 
ulcerative colitis, including as secondary to PTSD.  
Additional action is necessary before the Board decides this 
claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

In this case, VA has not provided the Veteran adequate 
assistance with regard to her claim.  Therefore, any decision 
to proceed in adjudicating it would prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the Veteran's claim is necessary.  
The RO afforded the Veteran an examination during the course 
of this appeal, but the report of that examination is 
inadequate to decide the Veteran's claim.  Therein, the 
examiner ruled out relationships between the Veteran's 
ulcerative colitis and her active service and her service-
connected PTSD.  He based his opinion on the following facts: 
(1) the Veteran was not diagnosed with such a condition until 
the mid-1990s, more than 15 years after service; (2) 
according to literature, such condition tends to run in 
families with 10 to 25 percent of affected patients having a 
first-degree relative with ulcerative colitis; and (3) the 
Veteran's mother was diagnosed with ulcerative colitis.  The 
examiner did not address whether the Veteran's PTSD is 
aggravating her ulcerative colitis.  

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(a)

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of the claim 
being remanded.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the Veteran's service-
connected PTSD is aggravating 
her ulcerative colitis; 

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and 

f) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the Veteran's claim 
based on all of the evidence of record.  
In so doing, consider whether the Veteran 
is entitled to service connection for 
ulcerative colitis on an aggravation 
(Allen) basis.  Thereafter, if the 
benefit sought on appeal is not granted, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




